Citation Nr: 1613456	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in June 2013 when it was remanded for further development.


FINDING OF FACT

The evidence reveals that the Veteran is unemployable due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim of entitlement to a TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Feb. 19, 2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance.  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In January 2014, the Director of Compensation Service considered, and denied, entitlement to TDIU on an extraschedular basis, so the Board may review the claim on an extraschedular basis.

The Veteran is in receipt of service connected benefits for lumbosacral disc disease, rated 40 percent prior to January 12, 2009, 100 percent from January 12, 2009 to May, 1, 2009, and 40 percent thereafter; left lower extremity radiculopathy, rated 10 percent; right lower extremity radiculopathy, rated 10 percent; and surgical scar, rated 0 percent.  For the period on appeal, the Veteran is in receipt of a combined disability evaluation of 50 percent (including the bilateral factor), prior to January 12, 2009, 100 percent from January 12, 2009 to May 1, 2009, and 50 percent (including the bilateral factor) thereafter.  The Veteran does not meet the schedular criteria for an award of a TDIU for the period prior to January 12, 2009, and after May 1, 2009. 

In a May 2006 statement, the Veteran stated that his back condition had worsened to the point that he was unable to work.  Review of the claims file shows the Veteran has been unemployed for over 20 years.  Records from the Social Security Administration (SSA) indicate the Veteran was found to be entitled to disability insurance benefits on October 8, 1992, with an onset date of August 29, 1989.  

Two letters from the Veteran's private physician, dated May 2006 and May 2007, noted that the Veteran had chronic back problems.  He had lumbago with sciatica and was unable to work.  The Veteran required medications to function and has had multiple episodes of incapacitation during the past 12 months.  The doctor stated the Veteran has had 7 or 8 or more and would have many more without treatment.  

In February 2007, the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran complained of constant low back pain every day.  He describes it as a sharp pain which averaged 9 out of 10.  The pain was usually aggravated by standing, walking, sitting, and just about any other movement.  The pain radiated down the outside of his right leg to the right calf.  The Veteran wore a lumbosacral brace which helped and he used a cane to ambulate.  The Veteran was unemployed.  The Veteran has no additional limitations with flare-ups and he had zero incapacitating episodes the past year.  The examiner noted that the Veteran had not worked since 1986 due to his low back pain.  Due to the pain, he cannot bend, stoop, walk, or stand for long periods of time.  This was noted as the main reason he was unable to work.

A letter from the Veteran's daughter, dated September 2007, noted that the Veteran cancelled his Board hearing request because he was unable to drive long distances due to his back pain from multiple surgeries.

A private treatment record, dated August 2008, noted that the Veteran was having problems with his back when he tried to clean up around his house.  The doctor discussed and counseled the Veteran about certain activities and stressed certain limitations. 

A VA spine examination was conducted in May 2009.  The Veteran stated stiffness and weakness to the back.  He reported that the intensity of the pain was severe and he took medication daily and every four hours.  The only alleviating factor was rest and medication.  He stated his functional impairment during the pain was that he could not do anything.  The Veteran used a back brace and a cane.  The Veteran reported his occupation was affected because he had to lift things.  He reported that his activities of daily life are hard to perform and he cannot mow his yard due to the back pain.  The Veteran was noted to have a back brace.  The Veteran was walking without the assistance of any assistive devices.  He was walking with a limp and placing more weight on his left leg.

In October 2009, several buddy statements were received expressing that the Veteran had not worked in many years because of his back problems.  The Veteran was unable to walk or sit upright for long periods of time and he was unable to life heavy objects because of his history of multiple back surgeries.  They indicated the Veteran had made numerous complaints about how hard it was for him to get up out of bed or from a low sitting position.  

A VA mental disorders examination, dated December 2009, noted that the Veteran had an eleventh grade education with a General Educational Development (GED) certificate.  He had been unemployed since 1986 and on Social Security Disability.  The Veteran last worked in a factory, but he pulled his back out picking up a barrel of chicken.

A private treatment note, dated December 2009, noted that the Veteran's back pain had increased.  The Veteran was doing well, but could not do too much or his back would hurt.  The Veteran was unable to work, but he was able to accomplish daily personal care and his current medication schedule was adequate so long as he refrained from any active work or activity.  The Veteran was encouraged to walk short distances.  

The Veteran was afforded a general medical examination in December 2010.  The Veteran stated that he worked up until 1986 when he was reinjured while working.  The Veteran stated he had conservative back treatment until 1993 when he had surgery on the lumbar disc and redo surgery in 1994.  He reported that the condition did not improve and he had a lumbar laminectomy in 2008.  After reviewing the Veteran's medical condition, the examiner stated that the Veteran's service-connected conditions and non-service connected conditions did not render the Veteran unable to be gainfully employed for light duty or desk jobs.  The rationale was that the Veteran was able to walk and sit during the 2 to 3 hour exam.  He was able to lie down flat for radiographic studies and get off the examination table without assistance and was able to drive a considerable distance to and from the examination.  The examiner opined that if the Veteran could perform these activities, he could work at light work duty occupations.  

In October 2012, the Veteran underwent a VA spine examination.  The examiner remarked that the Veteran had a GED and he reported doing odd jobs since his discharge from the military.  The Veteran was in road construction on 4 to 5 occasions and he was stocking for a liquor store for 2 years.  Additionally, he worked as a floor man and then lead man for six years and then had a work related back injury in 1989.  The examiner noted his back injury did impact his ability to work, but did not indicate exactly how.  

In January 2014, the claim was referred to the Director of Compensation Service for extraschedular consideration.  The director noted the Veteran's last full-time employment was in 1987 and he was in receipt of Social Security Administration (SSA) benefits and had a GED.  After reviewing the Veteran's SSA records and VA spine examination, the director found no entitlement to TDIU on an extraschedular basis.  The director felt that the October 2012 examination's failure to discuss the functional impairments attributable to the service-connected disabilities and its failure to discuss sedentary employment meant the record did not present clear and convincing evidence that the Veteran was unable to secure and follow any substantially gainful employment by reason of his service-connected disabilities.

A letter from the Veteran's private physician, dated February 2014, stated that the Veteran was physically unable to work due to multiple back injuries and three back surgeries with discectomy and lumbar fusions.  The Veteran continued to suffer low back pain and sciatica and it required daily medications and regular treatment.

A letter from the Veteran's daughter, dated August 2014, noted that she had observed the Veteran suffer from pain for about 20 years.  His several back surgeries had not resolved his pain issues and it was hard for him to bend over or kneel.  He used to be able to drive people to appointments or wherever they needed to go, but not he was only able to drive for short periods of time due to the back pain.  The Veteran talks to her about his constant pain and his medications only work for short periods of time.  She has watched her father go from being an outgoing person to more of a homebody.  She believes he is depressed because he sleeps more these days and sometimes has to ask for help to stand from a sitting position.  

Based on a review of the evidence, the Board concludes that the award of a TDIU, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU. 

The evidence shows that the impairment from the Veteran's lumbosacral disc disease and bilateral lower extremity radiculopathy associated with his lumbosacral disc disease render him unemployable.  The Veteran's background reflects that he has an eleventh grade education and obtained a GED.  The Veteran's employment history reflects jobs which require physical exertion.  Additionally, he has undergone multiple surgeries, is in constant severe pain, and requires the use of a back brace and cane.  The Veteran stated he cannot bend, stoop, walk, or stand for long periods of time due to the pain.  The Veteran's daughter noted that he cancelled his Board hearing because driving that distance would be painful.  The medical records and SSA records show over 20 years of complaints regarding his back pain.  There are multiple letters from the Veteran's private physician indicating that the Veteran's back condition prevents him from working.  Private treatment notes in August 2008 and December 2009 reflect the Veteran's inability to accomplish much.  The doctor in August 2008 counseled the Veteran about certain activities and stressed certain limitations.  

In December 2010, a VA examiner opined that the Veteran could perform light duty work or desk jobs due to his ability to walk and sit during a 2 to 3 hour examination and drive to and from the examination.  However, the examiner did not discuss the Veteran's education or the past letters from the Veteran's private doctor regarding his ability to work.  

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that the evidence supports the assignment of a TDIU on an extraschedular basis.



ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


